Citation Nr: 1236081	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  08-37 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Whether the Veteran is competent for the purpose of direct receipt of VA compensation benefits.



ATTORNEY FOR THE BOARD

A. Barone, Counsel









INTRODUCTION

The appellant is a Veteran who served on active duty from August 1975 to August 1979.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Waco, Texas RO that found the Veteran incompetent to handle the disbursement of funds.

The Veteran was at one time represented in this matter by The American Legion.  However, a February 2012 letter from The American Legion provided notice that the Veteran revoked the appointment.  Later in the same month, VA received another statement (with the Veteran's signature) revoking the appointment of The American Legion and expressing the Veteran's desire to represent himself.

The Board notes that the Veteran requested a Board hearing in his November 2008 substantive appeal.  The Veteran's markings on a form submitted in December 2008 lacked clarity with regard to his intentions with regard to a Board hearing.  After a February 2010 written statement expressed the Veteran's desire for a Board hearing in Washington, DC, he was scheduled for such hearing in July 2012.  In June 2012, the Veteran notified VA that he had lost the letter informing him of the hearing date and requested that another copy of the letter be mailed to his fiduciary.  The Veteran's statement was not received at the Board in time to provide new notice prior to the hearing.  He failed to report for the July 2012 hearing and, in August 2012, the Board sent a letter to the Veteran's Post Office Box (which may be in the care of his fiduciary) inquiring as to the Veteran's intentions with regard to a new hearing.  This letter informed the Veteran that if he did not reply, the Board would assume that he did not desire to be scheduled for a new hearing.  There has been no reply to the August 2012 inquiry.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.



REMAND

Under VA regulations, a mentally incompetent person is one who, because of injury or disease, lacks the mental capacity to contract or to manage his or her own affairs, including disbursement of funds without limitation.  38 C.F.R. § 3.353(a).

Unless the medical evidence is clear, convincing, and leaves no doubt as to the person's incompetency, the rating agency will not make a determination of incompetency without a definite expression regarding the question by the responsible medical authorities.  38 C.F.R. § 3.353(c).  Determinations as to incompetency should be based upon all evidence of record, and there should be a consistent relationship between the percentage of disability, facts relating to commitment or hospitalization, and the holding of incompetency.  Id.

There is a presumption in favor of competency.  Where reasonable doubt arises regarding a beneficiary's mental capacity to contract or to manage his affairs, including the disbursement of funds without limitation, such doubt will be resolved in favor of competency.  38 C.F.R. § 3.353(d); see also 38 C.F.R. § 3.102.

The record reflects that in March 2006 an employee of The American Legion (who represented the Veteran in VA matters at that time) contacted the RO to report that the Veteran expressed concern over non-receipt of his VA disability check, but that this representative's research revealed that VA had mailed the check to the Veteran's bank and that the bank confirmed that the Veteran had withdrawn the complete balance of the account.  The Veteran's representative requested that the Veteran be scheduled for a competency examination.  That same month, the same representative filed a written claim on the Veteran's behalf seeking an increased disability rating for his back disability and requesting a competency examination "to determine if the Veteran can manage his VA benefits."  In May 2007, VA first proposed that the Veteran be deemed incompetent because reports from the Veteran's various visits to VA social workers and urgent care doctors (seeking treatment for physical ailments and infections) reflected that he had continuing difficulties with schizophrenia, was observed by a doctor as totally incoherent, rambling, and delusional, and was likely non-compliant with his medication requirements, and that social workers believed that these problems were contributing to his homelessness.  In October 2007, the RO issued a rating decision finding that the Veteran was not competent to handle disbursement of funds.  Although the October 2007 RO decision refers to a "definitive finding of incompetency by a physician in this case," the Board is unable to find a clear recent opinion which squarely addresses the question of the Veteran's essential competency to handle his payments.

The claims file includes a psychiatric treatment report documenting that the Veteran was hospitalized for treatment of chronic paranoid schizophrenia in October and November 1991, and was "considered to be incompetent to handle his funds" at that time.  Similar findings are shown on some earlier psychiatric records.  However, subsequent psychiatric records from the 1990s show some stabilization with treatment as well as persisting periods of symptomatic difficulty; the Veteran was not considered to be incompetent in the post-1991 psychiatric treatment reports, and was considered able to manage his own affairs in records including a January 1994 psychiatric evaluation.  It appears that during the 1990s the Veteran was cared for by his parents such that his medication requirements were met and the Veteran's schizophrenia was reasonably managed.

The evidence from the most recent decade is unclear and presents a number of challenges in the Board's attempt to draw appropriately informed conclusions in this case.  It appears that the Veteran's parents have passed away as of the early 2000s, and that he has become homeless and non-compliant with his medication requirements.  However, he has also become difficult to locate and to contact, and has been unavailable or unwilling to report for any VA psychiatric evaluation.

The Veteran's VA medical records show that he was hospitalized for psychiatric treatment from July into August 2004.  Records show that during this time his diagnoses included "Schizophrenia Paranoid" and related diagnoses.  He was characterized by treating psychiatric professionals as "Markedly mentally ill."  The Veteran was positive for persecutory and grandiose delusions.  He was observed to be "actively hallucinating, delusional."  Similar findings were noted numerous times during the Veteran's inpatient psychiatric hospitalization.  One of the reports from July 2004 documents that the Veteran's daughter described that the Veteran's behavior had been "very 'bizarre'."  The daughter reported that the Veteran had been having his money sent to a motel but that "when he gets off his meds, such as he did, he is unable to care for self and to stay in the motel."

Another July 2004 report shows that the Veteran had "been living in the streets for the past three years," and "it is not clear as to whether the vet gets his [Social Security] check or someone else uses it."  The Veteran stated that he had no funds.  The Veteran had also reportedly "been off medication since his mother died three years ago and has been living on the streets since that time."  An August 2004 report concerning correspondence with the Veteran's daughter indicates that there was continuing difficulty determining clearly what was happening with the Veteran's checks, which were reportedly being sent to a motel.

Reports from the August 2004 portion of the hospitalization show that the Veteran's symptoms stabilized somewhat with medication.  The information from the August 2004 discharge of the Veteran from the hospitalization shows that he was discharged to live with his daughter, with instructions concerning the importance of compliance with his medication requirements and that he attend subsequent mental health appointments for treatment.

Documentation of the first post-hospitalization mental health clinic appointment shows that the Veteran discontinued his treatment, stating that he would make his own arrangements for treatment outside of the VA system.  There is no suggestion in any other documentation of record that the Veteran ever established another source of psychiatric treatment.  Subsequent VA treatment records (featuring a number of social worker notes) beginning in October 2004 show that the Veteran was homeless again, "staying at a bus station" or living in the streets near a bus station, since at least as early as two months following the end of the hospitalization (October 2004).  One report from October 2004 shows that the Veteran "refused all efforts to assist him in addressing his homelessness" and "refused" to have a "mental health evaluation" because "he did not wish to take medication."  A February 2005 VA treatment report shows that the Veteran was observed to have "inappropriate" behavior, "ventures off into topics of pay, home and waco when asked what sputum looks like, ventured into his jewish beliefs...."

A March 2005 VA social worker report includes observation of "pressured speech and delusional thought content."  The Veteran "acknowledged that he continues to live on the streets close to the bus depot."

A March 2005 VA medical treatment report shows that the Veteran "has some mental health issues but is not agreeable to being seen about this and he does not want to be 'locked up.'"  An April 2005 written statement submitted to VA indicates that the Veteran wanted to "do a tracer on the check issued on 4-1-05," suggesting he was unable to account for the payment.  Another April 2005 VA social worker report shows that the Veteran "continues to live on the streets close to the bus depot and continues to refuse any intervention/involvement with the homeless veterans program."

An October 2005 VA social worker record indicates that the Veteran sought a sack lunch because "he did not have any money to purchase food."  The Veteran "indicated that he has slept outside for the past month."  The social worker observed that the Veteran "became delusional at times, avoided direct eye contact and quoted biblical scriptures which made it difficult to complete the homelessness assessment during this encounter."  The social worker commented that "veteran's mental illness and non-compliance of medication may have contributed in his continued homelessness."  The Veteran was able to report the amounts of his Social Security and VA benefits.  The Veteran refused an offer to arrange a mental health appointment.

A December 2005 VA social worker record indicates that the Veteran had recently been made to leave Martha's Kitchen and was "sleeping outside."  The social worker noted that "Veteran became delusional at times during this encounter.  He avoided eye contact and at times began speaking in a mumbling tone regarding biblical scriptures...."  The social worker commented that the Veteran's "mental illness and possible non-compliance of medication could be contributing to his homelessness."  The Veteran was able to report the amounts of his Social Security and VA benefits.  The Veteran declined a mental health appointment.
A March 2006 VA treatment report from a medical doctor describes that the Veteran was observed (while seeking treatment for a different problem) to have "schizophrenia, uncontrolled but refuses admission...."  The record describes that the Veteran was a "[t]otally incoherent historian, rambling, delusional."  This followed a note showing that the Veteran had arrived to urgent care that day complaining that his VA money had not been deposited; the note indicates that "speech very hurried and pressured, becomes incoherent at times.  Unable to follow theme of speech/conversation."

An October 2006 written statement submitted to VA indicates that the Veteran requested reissuance of a September 2006 VA check, suggesting he was unable to account for the payment.  Subsequent documents and correspondence over the following years show that the Veteran reported not receiving payments due to problems maintaining an address to receive the payments; a multitude of RO attempts to determine a proper address or to even successfully correspond with the Veteran have been unsuccessful.  In February 2009, a statement signed by the Veteran indicated that he was unable to account for three recent VA checks, yet the RO determined that all three checks had been signed and cashed by the Veteran.

The Board observes that correspondence submitted by the Veteran reflects that he at times has had difficulty providing clear communication in connection with his appeal.  Various items of correspondence indicate different addresses in various locations, information which is indecipherable or appears to be incoherent, and irrelevant statements.  The Board recognizes that the RO has undertaken significant efforts to locate the Veteran and develop evidence concerning his mental competency and ability to handle his own payments.  RO personnel have visited the address of the Veteran's daughter (in November 2007) to obtain information regarding the Veteran's location, but the visit revealed no indication that the Veteran had been living at his daughter's residence and it does not appear that the Veteran's daughter was actually encountered.

The Board acknowledges that there is significant difficulty presented in this case due to unusual circumstances.  However, the Board believes that additional development is warranted to obtain better information prior to issuing a final decision on this appeal.  The Board believes it is appropriate to solicit from the Veteran's fiduciary a report regarding the disbursement of funds, including how they are spent and who withdraws them.

The Board also notes that although the RO has been unable to locate the Veteran, one of the Veteran's prior reported addresses was at his daughter's residence, and there have been indications that the Veteran's daughter has some contact with and familiarity with the Veteran.  Evidence also suggests that the Veteran has some degree of contact with his sister (referenced in a March 2005 VA social worker report), also living in the region around Waco, Texas.  The RO attempted to contact the Veteran's daughter previously in an attempt to locate the Veteran.  The Board finds it appropriate for the RO to again contact the Veteran's daughter to inquire as to the extent of her contact with him and her impressions/observations of him.  The inquiries should also address the Veteran's daughter is able to identify other family members (the Veteran's sister, e.g.) or acquaintances of the Veteran who have contact with him and may be available to provide information (their impressions / observations) regarding his functional capabilities.   It would also be helpful for the RO to contact any available VA employees who have had significant contact with the Veteran, and prepare a report concerning the extent of their contacts with the Veteran and their impressions/observations of him.

Furthermore, another attempt should be made to provide the Veteran with an appropriate VA mental health examination.  Should he fail to report or otherwise be unavailable for such an examination, the claims file should nevertheless be referred to a qualified mental health professional for an advisory opinion considering the Veteran's documented chronic diagnoses, his observed behaviors, his reported non-compliance with medication requirements, and all additional available information.

Accordingly, the case is REMANDED for the following:

1.  The RO should solicit from the Veteran's VA-appointed fiduciary a report regarding the disbursement of his VA periodic benefit funds, including how they are withdrawn-and specifically who withdraws them (from the institution where they are direct-deposited); what protections there are to ensure that the Veteran himself receives the proceeds; and how they are spent.  All pertinent information obtained from this inquiry should be associated with the claims file.

2.    The RO should again contact the Veteran's daughter to ascertain the extent of her contacts with the Veteran and her impressions/observations of him.  The RO should also inquire whether the Veteran's daughter is able to identify other family members (the Veteran's sister, e.g.) or acquaintances who have contact with the Veteran and may be available to provide their impressions/observations of him with regard to his social, economic, and industrial adjustment, as well as his ability to manage VA periodic benefit funds.  The RO should take appropriate action to seek such information from any pertinent sources identified.  All pertinent information obtained from these inquiries should be associated with the claims file.

3.  The RO should contact any available VA employees who have had significant contact with the Veteran (particularly including social workers, nurses, and doctors), and prepare a report concerning the extent of such contact with the Veteran and their impressions / observations of him with regard to his social, economic, and industrial adjustment, as well as his ability to handle VA funds.  All pertinent information obtained from these inquiries should be associated with the claims file.

4.  After completing the above development, the RO should make another attempt to arrange for a psychiatric evaluation of.  The Veteran's claims file, including a copy of this remand, must be available to the examiner for review.  All necessary studies and tests should be conducted.  The examiner should note all symptoms found (and describe associated impairment of mental capacity functions in detail).  The sxaminer should offer an opinion concerning the Veteran's mental capacity to manage his affairs, including disbursement of VA funds.  If the Veteran fails to report for VA examination, his claims-file should be forwarded to an appropriate VA psychologist/psychiatrist for review and (to the extent possible) an advisory medical opinion that comments on his functional abilities, in particular his ability to manage his VA compensation monthly benefits as suggested by, his observed behaviors, his reported non-compliance with medication requirements, and all additional available information.

Based on review of the record and examination of the Veteran (if possible) the examiner should offer an ultimate opinion that responds to the following:

Is the Veteran competent to manage his own finances?  Specifically, does his psychiatric disability (still) produce mental impairment that renders him incapable of responsibly tending to his own financial affairs?  The examiner must explain the rationale for all opinions (citing to supporting clinical findings/factual data).

5.  The RO should ensure that all development outlined above is completed, and then re-adjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

